Hartwell, J.:
First: Are mortgages recorded with the Collector, and not with the Registrar valid? The statute reads thus: “All mortgages of chattel property * * shall, in order to their validity, he recorded in the office of the Registrar of Conveyances, in default of which, no such instrument shall be binding to the detriment of third parties, or conclusive upon their rights and interests.” Section 1268, Civil Code. “It shall be the duty of the Collector General to keep a record of all transfers, by sale or otherwise, and all mortgages or hypothecations, of any Hawaiian registered vessel, or any part thereof; and no such transfer, mortgage, or hypothecation, shall be valid or effectual, unless made by written instrument, nor until such instrument shall have been deposited with said Collector General for record,” * * Section 640, lb. “Every transfer of a registered vessel, or any part thereof, duly made and recorded as prescribed in the last preceding section, shall entitle the transferee, being a Hawaiian subject, or otherwise entitled to the right of registry of such vessel, to all the rights and interests of the original registered owner, in respect to such vessel and entry.” Section 641, lb. Sections 642 and 643, lb., provide for recording the discharge of mortgages with the Collector, under penalty of fine, and require the owner to produce before the Collector the certificate of registry within three days, under penalty of seizure and condemnation of the vessel.
It was claimed in behalf of' the mortgagees, that the question is between the original parties, inasmuch as the assigdees merely represent Spencer & Co., and take the interests of that firm, subject to all legal and equitable claims existing at the date of the assignment. The authorities are uniform, that assignees take the property of a bankrupt subject to the liens legally and bona fide existing against him. James’ U. S. Bankrupt Law, p. 36, el seq., and cases there cited; Story’s Partn., § 361. But these are not proceedings in bankruptcy, *229but between the mortgagees and the mortgagor’s assignees, who are certainly third parties in the meaning of the statute. By the decision of this Court in Ellis vs. White, at the .January Term, 1870, actual notice of a chattel mortgage can not supply the want of registry according to law, and the validity of this registry at the Custom House must, therefore, be passed upon in this ease. Counsel cited the remarks of Prof. Parsons, in his Treatise on Maritime Law, upon the sufficiency of registry in the Custom House, under an Act of Congress, and not under the State laws; but the question of the constitutionality of our registry laws is not in this case, and it is whether Section 640 is an exception to Section 1263, or more correctly speaking, a part thereof, or'is something additional and distinct, requiring a second registry for additional and distinct purposes. We think this case imperatively demands that construction which is contemplated in Sections 11, 12 and 13 of the Civil Code, concerning laws in pari materia, the reason and spirit of the law in doubtful cases, and rejecting constructions which lead to an absurdity. This is the doctrine both of the civil and common law, as expressed by the maxim of the Pandects : “Incivile est nisi iota lege perspecta, una aliqua partícula proposita judicare;’ by Coke, that “It is the most natural and genuine exposition of a statute to construe one part of a statute by another part of a statute, for that best expresseth the meaning of the makers,” Coke, Litt., 387 a. ; by Lord Mansfield, in Rex vs. Loxdale, 1 Bur., 447, that statutes on the same subject, “though made at different times, and not referring to each other, shall be taken and construed together, as one system, and as explanatory of each other.”
The only object of recording with the Registrar is notice ; .the Collector’s record both gives notice, and fixes the nationality of the vessel, with all the privileges and liabilities consequent thereon. The former is insufficient for either of these purposes, by the express words of the statute, and the *230latter is indispensable. The statute requires the Collector to keep records, and to furnish copies of tHe record of registry on the owner’s application. Section 689. Those records are always accessible to parties interested, whether the statute expressly makes them so, or not. The fact, which is common knowledge here, that mortgages of ships have uniformly been recorded only with the Collector, and that no application was ever made to the Courts, to obtain information thereof, is significant.
Second: Have Spencer & Co., as ship’s husbands and part owners, a lien for their disbursements for the vessel, preceding the mortgagees’ claims ?
The statutes of this country make no provision for preferred claims by those furnishing materials, repairs, or supplies. A maritime lien gives a peculiar privilege over other debts, a right to the property itself, or jus in re, and whether it exists by statute or by the general maritime law, it is strieti juris, and should receive a construction limited solely to the objects for which it exists. It is a case under the maxim of the Civilian Paulus, — “Quce propter necessitaiem recepta, sunt non debent in argumentum trahi,” “ necessity justifies no argument beyond the case it has enforced.” See the Young Mechanic. The Kiersarge, 2 Curtis, Cir. Court Rep., 404, 421. Those objects are, to promote the interests of commerce, and that “ ships may plow the ocean, and not rot by the wall.” In the bark George, our late learned Chief Jus-, tice Lee appears to have regarded the doctrine of the civil law which allows liens for supplies on domestic vessels, as in force here. We are not aware that the law of that case has been doubted in this Court, or that shipping or mercantile interests have suffered any inconvenience therefrom. But by all the authorities to which we have access, that decision is not applicable to the present case. The lien of part owners who are also ship’s husbands, for their advances, was extended even by Lord Hardwieke only to eases of partner*231ship. We have decided, in Tucker vs. Metcalf’s executors, that a partnership exists only by virtue of an agreement to that effect between the partners. Persons owning shares in a vessel are prima facie part owners, and not partners. The Larch, Curt., C. C. Rep., 427. The agreed facts in this case allow us to view the shareholders in no light as partners in single ventures, or in the general business of the ship. Even if we are to regard this as a partnership, the law of England, to-day, is clear, that Lord Hardwicke’s decision in Doddington vs. Hallet, is indefensible. In the Larch, ubi supra, tried before Justices' Curtis and Ware, two of the most eminent admiralty Judges in the United States, the following is the language of the Court, after stating that Doddington vs. Hallet, as overruled by Lord Eldon, in ex parte Young, was no longer law in England : “ There has been some diversity of decisions in this country; but I think it has proceeded from diversity in the views taken of the particular facts of the cases, rather than from any real difference in principles. That the owners of a vessel may be co-partners in respect to that as well as any other property, and that when they are so, each has a lien, can not be doubted. But where no such special relation exists, where they are merely part owners, and, as such, tenants in common, that one has no lien on the share of another for advances, I believe to be equally clear. And when this distinction is attended to, the diversity between the cases is much lessened, if it be not entirely removed.” An examination of the cases cited leads us to think that the cases are not now as “irreconcilable ” as Prof. Parsons, in one part of 'the text of his valuable treatise on Shipping and Admiralty, seems to think
The authorities cited are clearly to the effect that neither a part owner, as such, nor a ship’s husband, as such, has a lien on the shares of the other owners, or on the entire ship for advances. See, also, Flanders on Shipping, § 388. The cases distinguish between the lien on the proceeds of a voyage and on the ship itself.
*232Honolulu, April 13th, 1870.
The shares mortgaged by Spencer & Co. could no longer be their own security for advances made by themselves. Babcock’s share was also mortgaged, together with that of Spencer & Co., and with their full knowledge. How could they expect his share to pay them for subsequent outlay ? Even a lien for repairs must not be allowed to remain unenforced, until bona fide purchasers may have reason to think that none exists. Admiralty Courts do not sit to enforce stale claims. To cite again from the Civilians : “ Every one must suffer the consequences of his own delay ; ” “ unieuiqae mora sua nocet.” To allow the lien claimed in this case would be going further than ignoring mere laches, or neglect: it would open»the door to endless difficulties, one of which would be, to destroy the value of mortgage securities.
Although we are not bound by the English and American decisions, to the extent and in the manner that the courts there are governed by them, we have, on that account, no more power to decide arbitrarily.
The case has been fully and ably presented by the learned counsel, but we are compelled, upon full consideration of the authorities, and by fixed principles of law, to disallow the claim of the assignees, and to declare the mortgages to be valid.
Let judgment be entered accordingly, with costs to the mortgagees.